Citation Nr: 1418645	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a right hand disorder, claimed as right thumb pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1986 to December 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah. 

The Veteran's claim was initially limited to the question of entitlement to service connection for right thumb pain.  However, because a September 2009 VA examination diagnosed her with chronic right hand pain, the issue has been broadened to include service connection for a right hand disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This appeal was processed using the Virtual VA and VBMS paperless appeals processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that the cumulative effect of handling and firing weapons over her 23 years of service with the Air Force security forces resulted in a right hand disorder affecting especially her right thumb.  In September 2009, three months prior to discharge, she was provided with a VA examination which diagnosed her with chronic right hand pain and numbness of unknown etiology.  The examiner did not, however, provide a rationale for the diagnosis or address a March 2009 service treatment record showing a preliminary diagnosis of either rheumatoid or degenerative arthritis.  Although a subsequent March 2009 right hand x-ray was generally normal, and a June 2009 retirement examination noted that her laboratory results were negative for connective tissues disorders, these were not discussed by the examiner in her opinion.  Moreover, a service treatment record dated September 2009 shows ongoing problems with arthropathy of the ulna, radius and wrist.  Although the Veteran's left wrist problems are well-documented, it is not clear whether the claimed right hand disorder involves any right wrist arthropathy, and if so, whether it is related to service.  In light of the above, the Board finds that the September 2009 opinion is inadequate and an addendum opinion is needed.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for her claimed right hand disorder that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing #1 above, forward the entire claims file in electronic records to the examiner who prepared the September 2009 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should determine whether the Veteran's claimed right hand disorder is due to any diagnosable disability, to include as secondary to any right wrist arthropathy.  Again, if an additional examination is indicated, that should be scheduled.  In making such a determination, the examiner should address the March 2009 preliminary diagnoses of either rheumatoid or degenerative arthritis and, if either or both are ruled out, she should provide a detailed explanation for that conclusion.  Thereafter, the examiner should opine as to whether it is at least as likely as not that any current right hand disorder is related to the Veteran's military service.  In rendering an opinion, the examiner should address the Veteran's competent and credible lay assertions that she regularly fired and handled weapons in carrying out her military duties.  

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



